Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-20-00242-CV

                      IN THE INTEREST OF J.A., J.A., and J.A., Children

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-PA-01070
                           Honorable Richard Garcia, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, we modify the trial court’s April 22,
2020 “Nunc Pro Tunc Order of Termination” as follows: under paragraphs 6.2.1., 6.2.2., and 6.2.3.,
we replace the paragraph’s text with “deleted;”. We make no other changes to the order. We
affirm the trial court’s order as modified.

         We do not tax costs in this appeal because Appellant is unable to afford to pay costs of
court.

         SIGNED August 26, 2020.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice